Citation Nr: 9900535	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  93-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.   

2.  Entitlement to service connection for a bilateral knee 
disorder.   

3.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for bilateral 
inguinal hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active duty from March 1989 to March 1991.   

The current appeal arises from rating decisions in December 
1991, May 1992 and April 1993.  A hearing was held at the 
Regional Office (RO) in September 1993 before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board).  The Board remanded the case in August 1995 and 
November 1995.   

As noted in the Boards prior remand, the veteran testified 
at a RO hearing in October 1992 that a private physician felt 
that his hernia surgery resulted in nerve damage.  Later, the 
veteran testified that he had nerve entrapment.  As discussed 
below, medical evidence in support of that testimony has been 
received.  Thus, the veteran may wish to pursue a claim for 
entitlement to service connection for a neurological disorder 
secondary to his service-connected bilateral inguinal hernia.  
The matter is again referred to the RO for appropriate 
action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he suffers from ankle 
problems.  He also argues that service connection is 
warranted for a bilateral knee disability because he was seen 
for knee complaints during service.  Additionally, the 
veteran asserts that he takes prescription and over-the-
counter medications for his headaches but that the 
medications to do not help.  He also maintains that he 
experiences pain in the areas of his hernias which warrants 
more than a 10 percent disability evaluation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
entitlement to service connection for a bilateral ankle 
disorder and a bilateral knee disorder are well-grounded.  It 
is also the decision of the Board that the preponderance of 
the evidence is against the claims for entitlement to 
increased evaluations for tension headaches and bilateral 
inguinal hernia and that the record supports a 10 percent 
evaluation for the other inguinal hernia surgical scar.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
knees or ankles which is causally related to service or to 
any incident or event therein.  

2  All relevant information necessary for an equitable 
disposition of the appeal of the increased rating claims has 
been developed.  

3.  The veteran complains of frequent and severe headaches, 
but his service-connected tension headaches are not 
prostrating or productive of severe economic inadaptability. 

4.  The veterans right and left inguinal hernias are not 
recurrent.  

5.  The veterans right and left inguinal hernia surgical 
scars are tender and painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The veterans claims for entitlement to service 
connection for a bilateral ankle disorder and a bilateral 
knee disorder are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 8100 (1998).

3.  The criteria for a compensable evaluation for bilateral 
inguinal hernia under the provisions of Diagnostic Code 7338 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4 (1998).

4.  The criteria for a 10 percent evaluation for the other 
scar from the inguinal hernia surgeries are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The veteran contends that he received treatment for his ankle 
and knee complaints in service.  A service medical record 
dated in April 1989 shows that the veteran complained of shin 
pain.  The assessment was shin splint verses stress reaction.  
The report of a service medical examination in December 1990 
shows that the veteran reported that his ankles and knees 
were often sore and stiff after standing for a short while.  
However, clinical evaluation of the lower extremities and 
musculoskeletal system was normal.  

The Board also notes that evidence dated over one year after 
the veterans separation from service is against finding that 
the veterans knee and ankle complaints have continued since 
service.  A VA hospital report dated in March 1992, 
pertaining to dental treatment, shows that the veteran had 
complaints other than dental related symptoms, including 
headaches and post-operative bilateral inguinal hernia pain, 
but there were no complaints regarding the veterans knees or 
ankles noted.  Moreover, a physical examination was 
performed, but no abnormalities of the knees or ankles were 
noted. 

According to a private medical record dated in April 1992, 
the veteran reported that he had recently experienced 
problems with his knees and wondered if they could be due to 
marching with packs on in service.  The veteran underwent 
a VA examination of the joints in March 1993.  The diagnosis 
was history of recurrent bilateral knee soreness, with 
physical examination and X-rays within normal limits.  The 
examiner related that the veteran possibly had patellofemoral 
pain syndrome.  The Board notes that pain is not a disability 
for the purpose of establishing entitlement to compensation 
benefits.  The diagnosis regarding the veterans ankle 
complaints was history of recurrent ankle soreness with 
physical examination and X-rays within normal limits.  

A private medical record dated in July 1993 shows that the 
veteran complained of arthralgias of the knees bilaterally, 
left greater than right, of about four years duration.  He 
also reported no history of trauma or fractures.  The 
assessment was arthralgias of unknown etiology, possible 
chondromalacia patellae.  Later in July 1993, the veteran was 
seen for complaints of lateral knee and ankle pain for the 
previous five years which the veteran related to overuse 
during his training in service.  It was noted that the 
veteran was very vague when asked to localize his ankle pain.  
The impression was chondromalacia of patella bilateral.  
Another private medical record dated in September 1995 shows 
that the purpose of that examination was to obtain a second 
opinion on the veterans bilateral knee pain for the VA 
hospital.  The impression at that time was chondromalacia. 

Thus, there is competent evidence attributing the veterans 
knee complaints to chondromalacia.  However, the veteran has 
submitted no competent evidence tending to show that he 
currently has a disability of the ankles.  Moreover, there is 
no competent medical evidence linking any current disability 
of the knees to service, events in service or complaints in 
service.  While the veteran contends that his ankle and knee 
problems are due to activities in service and the Board finds 
his contentions and testimony credible for the purpose of 
determining whether his service connection claims are well-
grounded, as a layperson, he is not competent to link any 
current disability of the knees or ankles to service.  
Therefore, the Board finds that the claims for entitlement to 
service connection for bilateral ankle and knee disorders are 
not well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
affording him another VA examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5107.  Further, if the veteran does 
not submit a well-grounded claim, the appeal of the claim 
must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish well-grounded claims for entitlement to 
service connection benefits for the disabilities at issue.  
Under the circumstances, the VA has no further duty to assist 
the veteran in developing well-grounded claims for 
entitlement to service connection for a bilateral ankle 
disorder and a bilateral knee disorder.  Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  


II.  Increased Ratings

The Board finds that the claims for entitlement to increased 
evaluations for tension headaches and bilateral inguinal 
hernia are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, that is, they are plausible, meritorious on their own 
or capable of substantiation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Murphy, 1 Vet. App. 78.  The Board further 
finds that the VA has met its duty to assist in developing 
the facts pertinent to those claims.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. § 4.10.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the service-connected disabilities may be 
briefly described.  The service medical records show that the 
veteran underwent two hernia surgeries in 1990.  The service 
medical records also show that the veteran complained of 
severe headaches in January 1990. In December 1990, the 
veteran reported having severe recurring daily headaches.  He 
underwent a mental status evaluation in January 1991.  The 
examining psychiatrist, who diagnosed a personality disorder 
with immature and histrionic features productive of 
significant subjective stress and impairment in occupational 
function, related that the veteran had numerous somatic 
complaints, especially headaches which he state[d] [were] 
directly caused by the stress of being in the Army.  As 
noted above, the RO granted service connection for tension 
headaches and bilateral inguinal hernia and assigned 10 
percent ratings for both disabilities under the VA Schedule 
of Rating Disabilities.  38 C.F.R. Part 4.

Under Diagnostic Code 8100, headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation, headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent evaluation, headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent evaluation, 
and headaches with less frequent attacks warrant a 
noncompensable evaluation.  38 C.F.R. Part 4.

At a VA neurological examination in March 1993, the veteran 
reported that his headaches began in the back of his eyes and 
spread to the bi-temporal area and sometimes began in the 
back of his head and moved forward, bilaterally.  He related 
that his headaches lasted a few hours to all day and that 
they occurred four to five times a week.  The diagnosis was 
probable tension headaches.  Private medical treatment 
records show that the veterans complaints included headaches 
in March, April and May 1997.  

The veteran submitted records pertaining to employment from 
May 1991 to October 1994.  It appears that the veteran missed 
approximately 55 days due to illness, although the illnesses 
were not specified.  Assuming that such absences were due to 
the veterans service-connected headaches, the Board finds 
that 55 absences over a period of approximately four and one 
half years do not constitute what could reasonably be 
considered severe economic inadaptability under the 
provisions of Diagnostic Code 8100.  

Additionally, at the October 1992 RO hearing, the veteran 
reported that he had headaches three times a week.  At the 
Board hearing in September 1993, the veteran testified he had 
a headache nearly every day and that he would wake up with a 
headache four or five days a week.  At both hearings, he 
testified that if he woke up with a headache it would last 
the entire day.  In October 1992, the veteran indicated that 
other headaches lasted a couple of hours.  He also testified, 
in October 1992, that no nausea or vomiting was associated 
with his headaches; however, in September 1993, he testified 
that the headaches caused a bit of nausea and that bad 
headaches caused his vision to blur.  He also testified in 
September 1993 that he was very light sensitive but indicated 
that he did not see funny lights during the headaches.  

Additionally, at the Board hearing, the veteran testified 
that he had to go to bed because of his headaches more than 
once a month.   At the RO hearing, the veteran was also asked 
if he would lie down when he had a headache.  In response, 
the veteran indicated that he would lie down and close his 
eyes if he had no where to go and that doing so helped a 
little bit.  He also testified that he attended school 
during the day and worked at night so that he did not have 
much time to lie down other than to sleep.  

Thus, the veterans testimony regarding the frequency of the 
headaches and the symptoms associated with the headaches was 
not entirely the same at the two hearings.  Moreover, his 
testimony regarding his having to lie down when experiencing 
a headache at the October 1992 RO hearing suggests that his 
headaches did not prevent him from attending school or 
reporting to work.  In fact, he indicated that he would only 
lie down when he did not have to go to school or work.  
Therefore, the Board finds that the veterans service-
connected tension headaches are not productive of headaches 
which could reasonably be considered prostrating attacks 
occurring on an average once a month over several months.  
While the veteran related in a VA Form 21-4138 (Statement in 
Support of Claim) dated in August 1995 that his losing a job 
in December 1994 had caused his headaches to worsen, he has 
not asserted that the specific criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 8100 are now met.

With regard to the veterans service-connected bilateral 
inguinal hernia, the Board notes that inguinal hernia is 
evaluated under Diagnostic Code 7338.  Under that Diagnostic 
Code, a 60 percent evaluation is warranted when the hernia is 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  When the disability is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, a 30 percent 
evaluation is warranted.  Postoperative recurrent hernia, 
readily reducible and well supported by truss or belt 
warrants a 10 percent evaluation.  When the hernia is not 
operated, but remediable, a noncompensable evaluation is 
warranted.  A noncompensable evaluation is also warranted 
when the hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation is added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  38 C.F.R. Part 4.  

According to the May 1992 rating decision which assigned a 10 
percent evaluation for post-operative bilateral inguinal 
hernia, the compensable rating was assigned because the 
veterans pain had continued over an extended period of time 
following his surgery and that such pain was analogous to a 
painful scar.  The RO assigned the 10 percent rating for 
post-operative bilateral inguinal hernia under the provisions 
of Diagnostic Code 7804.  

Under the provisions of Diagnostic Code 7804, a scar which is 
tender and painful on objective demonstration warrants a 10 
percent rating.  The Board also notes that a 10 percent 
evaluation is warranted for a scar which is superficial, 
poorly nourished, with repeated ulceration under Diagnostic 
Code 7803.  Additionally, under Diagnostic Code 7805, scars 
will be rated based upon limitation of function of the part 
affected.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
38 C.F.R. Part 4.  

A private medical record dated in April 1992 shows that there 
was no objective evidence of inguinal hernia at that time.  
The veteran underwent a VA examination in May 1992, and the 
diagnosis was history of status post bilateral inguinal 
herniorrhaphy 1990.  In May 1992, a private physician 
reported that the veteran had no recurrent hernia. 

Thus, while the veteran did undergo surgeries for his 
bilateral inguinal hernia, the preponderance of the evidence 
is against finding that either his right inguinal hernia or 
the left inguinal hernia has recurred since the surgeries.  
Thus, the criteria under Diagnostic Code 7338 for compensable 
ratings for the service-connected hernias are not met.  
38 C.F.R. Part 4.  

At the September 1993 Board hearing, the veteran testified 
that the problem he was experiencing with his service-
connected bilateral inguinal hernia was pain, but that the 
doctors had not been able to determine the cause for his 
complaints of pain in that area.  A VA medical record dated 
in October 1991 includes an assessment of possible ligated 
nerve or possible nerve entrapment in scar tissue.  A private 
physician in May 1992 related that the veterans right and 
left groin discomfort may be due to nerve entrapment.  VA 
outpatient treatment records dated in October 1991 and May 
1992 show that the veteran complained of continued pain at 
the sites of his bilateral hernia repair.  The examiner noted 
that the hernia sites looked okay.  At the May 1992 VA 
examination referred to above, the veteran complained of 
bilateral inguinal pain that started a few weeks after two 
hernia repairs in 1990 and described the pain as a continuous 
dull ache that became sharp with certain activities.  
Examination revealed bilateral 9 cm well healed inguinal 
herniorrhaphy scars; however, there was no tenderness, 
swelling, discoloration or sensory deficits.  Additionally, 
there were no inguinal or femoral hernia defects.  On 
examination, the veteran located the inguinal pain in a palm-
sized area surrounding the surgical scar, bilaterally, and 
described it as being deep-seated with the left side much 
worse than the right side.  In diagnosing history of status 
post bilateral inguinal herniorrhaphy 1990, the examiner also 
related that there was chronic pain at surgical sites, left 
greater than right.  A private medical record dated in April 
1992 also shows that the veteran had slight tenderness to 
palpation over the inguinal surgical scars.  

Thus, in addition to the veterans subjective complaints of 
pain in the areas of his two inguinal hernia surgical scars, 
there is probative evidence that both of the scars are tender 
or painful on objective demonstration.  Therefore, the Board 
finds that another 10 percent rating for the other scar from 
the veterans inguinal hernia surgeries in 1990 is warranted.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. Part 
4, Diagnostic Code 7804.  

The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VAs Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  The Board notes that the veteran 
reported having lost a job in December 1994 but he related 
because of the injuries to my knees and ankles, and the 
continuous walking I was unable to do the job in the amount 
of time that was requiredI was also unable to carry heavy 
bags of mail and packages while walking the route.  For the 
reasons discussed above, service connection for disabilities 
of the knees and ankles is not warranted.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to increased evaluations for tension 
headaches and bilateral inguinal hernia.  





	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the claims for entitlement to service 
connection for a bilateral ankle disorder and a bilateral 
knee disorder is denied.

An increased evaluation for tension headaches is denied.  

A compensable evaluation for bilateral inguinal hernia is 
denied. 

A 10 percent evaluation for inguinal hernia scar is granted, 
subject to the provisions governing the award of monetary 
benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
